Citation Nr: 0107262	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
status post surgical residuals of left lower lobectomy for 
bronchiectasis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to June 
1950, and from October 1952 to December 1954.

This appeal arises from an August 1998, Department of 
Veterans Affairs Regional Office (VARO), San Juan, the 
Commonwealth of Puerto Rico rating decision which denied the 
appellant entitlement to an increased rating for service-
connected status post surgical residual of left lower 
lobectomy for bronchiectasis, evaluated as 30 percent 
disabling.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
status post surgical residuals of left lower lobectomy for 
bronchiectasis include shortness of breath with cough and 
sputum, FEV-1 of no less than 60 percent of predicted value 
and FEV-1/FVC of no less than 59; but do not include FEV-1 of 
55 percent or less of predicted value, FEV-1/FVC of 55 percent 
or less, DLCO (SB) of 55 percent predicted or less, maximum 
oxygen consumption of 20 ml/kg/min (with cardiorespiratory 
limit), incapacitating episodes of infection of four to six 
weeks total duration per year, or near constant findings or 
cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis requiring antibiotics almost 
continuously.


CONCLUSION OF LAW

Manifestations of the appellant's service-connected status 
post surgical residuals of left lower lobectomy for 
bronchiectasis, are no more than 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97 Diagnostic 
Codes 6840-6845, 6601 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
It is clear that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and the 
Board may therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant is service-connected for status post surgical 
residuals of a left lower lobectomy for bronchiectasis, 
performed during service in May 1954, evaluated as 30 percent 
disabling since July 1955.

VA treatment records report that the appellant was seen for 
various complaints, including shortness of breath.  A 
November 1996 entry indicated that the appellant reported 
fatigue on exertion at 3 or 4 stair steps, and on walking.  
His respiration was stable and he was using his respiratory 
therapy machine 3 times per day.  The assessment was of 
stable COPD (chronic obstructive pulmonary disease).  PFT's 
(pulmonary function tests) were to be repeated to evaluate 
his respiratory conditions, but the examiner noted that his 
fatigue may have an ischemic origin.  A January 1997 entry 
indicated that the PFT's were not performed due to weather 
conditions and difficulty with travel.  March 1997 x-rays 
revealed no acute cardiopulmonary abnormality; old left-sided 
pleural reaction and volume loss with no interval changes 
demonstrated compared to old films; and hyperexpanded right 
hemithorax.  PFT was conducted in April 1997.  FEV-1 was 63% 
of predicted pre-drug, and 73% percent of predicted post-
drug.  FEV1/FVC was 64 (94% of predicted), pre-drug, and 63 
(93% of predicted), post-drug.  The impression was moderate 
airways obstruction with air trapping and good response to 
bronchodilators.  There was a normal acid base balance and A-
a gradient.  There were no significant changes from a 
previous study in May 1994.  A May 1997 entry reported that 
the appellant was feeling better with less exacerbation.  His 
pulmonary condition was described as stable in July 1997.

VA hospitalization records for periods of admission in August 
1996 and March 1997 were submitted.  The appellant was 
admitted for a near syncope episode with chest pain in August 
1996, with secondary diagnoses of diabetes mellitus and 
bronchial asthma.  He was admitted in March 1997 for atypical 
chest pain - mixed pattern, angina pectoris, high blood 
pressure, and diabetes mellitus.

A VA respiratory examination was conducted in March 1998.  
The appellant reported continued chronic productive cough and 
dyspnea on efforts following his left lower lobe lobectomy.  
He claimed that he felt that his condition was worsening 
because of his shortness of breath, chronic cough and 
production of abundant sputum.  He reported dyspnea on 
minimal exertion.  He denied asthma as such, but indicated 
frequent wheezing.  He was using Astmacort, Atrovent, and 
Proventil puffs.  He was also using Albuterol with a power 
nebulizer and Theophylline prescribed by his former 
physicians.  The examiner observed that the appellant was 5 
feet 7 inches tall and weighed 175 pounds.  He had a 
thoracotomy scar which was well healed.  His lungs showed 
diffuse rhonchi.  There was no cyanosis, but questionable 
clubbing.  PFT and chest x-rays were requested.  The 
diagnosis was of status post surgery of left lower lobe 
pneumonectomy for bronchiectasis.  PFT revealed FEV1 pre-
bronch of 71% of predicted, post-bronch 79% of predicted.  
FEV1/FVC was 62 pre-bronch, and 68 post-bronch.  The 
interpretation was of moderate obstructive airways disease, 
not responsive to bronchodilators; normal lung volumes; and 
ABG's at room air showed normal acid base balance, no 
hypoxemia and normal (A-a) oxygen gradient.

Additional VA treatment records dated from January 1998 to 
February 2000 were submitted.  The appellant denied any 
complaints in February 1998.  He had no wheezing and was not 
using his metered dose inhaler.  The diagnostic impression 
was of well controlled COPD.  The appellant's COPD was also 
described as well controlled in May 1998.  He was treated for 
an exacerbation of COPD in December 1998.  An October 1999 
entry reported that the appellant's lungs had a prolonged 
expiratory phase, were CTA (clear to auscultation) and had no 
wheezes.  A diagnosis of COPD, among others, was provided.

At his May 2000 hearing on appeal, the appellant testified 
regarding his lung disability.  He claimed that he received 
treatment once or twice a month for his lung condition, as he 
had "colds and this type of things happen."  He reported 
that he used four different medicated pumps.  He claimed that 
he became short of breath with exertion.  He indicated that 
his condition had worsened since his last VA examination in 
May 1998.  

A VA respiratory examination was therefore conducted in June 
2000.  The appellant complained of dry cough sometimes 
productive of greenish sputum.  He denied hemoptysis but 
complained of anorexia.  He reported dyspnea on exertion upon 
climbing a flight of stairs.  He referred to asthma attacks 3 
or 4 times a week, especially on efforts, relieved with 
respiratory therapy.  He was under treatment with Theo-Dur, 
albuterol inhaler, Asthmacort and Albuterol.  The appellant 
was 5 feet 7 inches tall and weighed 170 pounds.  The 
examiner observed that he was a well-nourished, well-
developed male in no apparent acute distress, and that he had 
a mid chest and left costal well-healed scar.  There were 
decreased breath sounds on the left upper lung field with 
diffused end expiratory wheezes and occasional rhonchus.  
Chest x-ray dated in September 1999 reported pulmonary fields 
clear of infiltrates.  Diagnoses included status post left 
lower lobe lobectomy, bronchiectasis, and asthma.  PFT 
revealed FEV1 pre-bronch of 60% of predicted, post-bronch of 
74% of predicted.  FEV1/FVC was 59 pre-bronch, and 66 post-
bronch.  The interpretation was of moderate obstructive 
airway disease on the basis of a decreased FEV1/FVC and an 
increase in airway resistance.  There was good response to 
bronchodilators with a 24% improvement in FEV1.  There was no 
air trapping.  Compared to May 1994, there was a 170cc drop 
in the FEV1, consistent with worsened obstructive disease.

Status post surgical residuals of left lower lobectomy for 
bronchiectasis are rated under post-surgical residuals 
(lobectomy, pneumonectomy, etc.).  38 C.F.R. § 4.97 
Diagnostic Code 6844 (2000).  



The schedular criteria for rating purposes read as follows:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.  [100 percent]

FEV-1 of 40- to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent 
predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  [60 percent]

FEV-1 of 56- to 70- percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65- percent predicted.  [30 
percent]

FEV-1 of 71- to 80- percent predicted, 
or; FEV1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80- percent predicted.  
[10 percent]

Or rate primary disorder.

Note (1):  A 100 percent rating shall be 
assigned for pleurisy with empyema, with 
or without pleurocutaneous fistula, until 
resolved.

Note (2):  Following episodes of total 
spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date 
of hospital admission and shall continue 
for three months from the first day of 
the month after hospital discharge.

Note (3):  Gunshot wounds of the pleural 
cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or 
with scattered rales or some limitation 
of excursion of diaphragm or of lower 
chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries 
of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and 
combined with ratings for respiratory 
involvement.  Involvement of Muscle Group 
XXI (DC 5321), however, will not be 
separately rated.

38 C.F.R. § 4.97 Diagnostic Codes 6840-6845 (2000).

The schedular criteria for bronchiectasis with incapacitating 
episodes of infection of two to four weeks total duration per 
year, or; daily productive cough with sputum that is at times 
purulent or blood-tinged and that requires prolonged (lasting 
four to six weeks) antibiotic usage more than twice a year 
call for a 30 percent disability evaluation.  A 60 percent 
disability evaluation is warranted for bronchiectasis with 
incapacitating episodes of infection of four to six weeks 
total duration per year, or; near constant findings or cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously; and a 100 percent disability evaluation is 
warranted for incapacitating episodes of infection of at 
least six weeks total duration per year.  38 C.F.R. § 4.97 
Diagnostic Code 6601 (2000).  It is noted that an 
incapacitating episode is defined as one that requires 
bedrest and treatment by a physician.

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

The Board has carefully reviewed the pertinent medical 
evidence, and notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the instant 
case, "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  

The Board finds that the appellant's 30 percent disability 
rating for service-connected status post surgical residuals of 
left lower lobectomy for bronchiectasis is appropriate.  VA 
outpatient records report complaints of shortness of breath 
improved with bronchodilator therapy, and the most recent VA 
examinations in March 1998 and May 2000 show pre-bronch FEV-1 
readings of 71% and 60% of predicted value, and FEV1/FVC 
readings of 62 and 59.  There is no evidence of incapacitating 
episodes of infection of four to six weeks total duration per 
year or near constant findings or cough with purulent sputum 
associated with anorexia, weight loss and frank hemoptysis 
requiring antibiotic usage almost continuously.  The Board 
additionally finds that the appellant does not currently have 
an FEV-1 or FEV-1/FVC score of 40 to 45- percent warranting a 
60 percent disability rating.  Accordingly, there is no basis 
for a rating greater than the currently assigned 30 percent.  
38 C.F.R. § 4.97 Diagnostic Codes 6844, 6601 (2000).

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet.App. 337 (1996).


ORDER

A higher disability rating for the appellant's service-
connected status post surgical residuals of left lower 
lobectomy for bronchiectasis is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


